

Exhibit 10-BB




Inter Office
Joe W. Laymon
Group Vice President
Corporate Human Resources
and Labor Affairs



February 10, 2006


To:  Greg C. Smith


Subject: Retirement




This letter is to confirm certain arrangements, pending approval of the
Compensation Committee, related to your proposed retirement effective March 1,
2006.



·  
You will retire under the terms of the Select Retirement Program, pending your
signature on the appropriate separation waiver agreement which is attached for
your review.

 

·  
You will serve as a consultant to the Company, subject to the terms and
conditions of a consulting Agreement to be signed by you and the Company, unless
the Agreement is terminated earlier. This agreement is also attached for your
review.




·  
It will be requested of the Compensation Committee of the Board of Directors
that you will receive and retain your 2005 final performance-based RSE award.
Consistent with other Officers, this award will have a one-year restriction
period during which time dividend equivalents will be paid. It will also be
requested the Committee grant an exception to policy and deem that you have met
the minimum holding requirements for any other applicable stock based awards
following your retirement.





The Corporate Executive and Personnel Office will provide you other details
regarding the programs and benefits for which you are eligible.


Please indicate your acknowledgement of the arrangements for your retirement as
indicated in this letter by signing below. Attached is a separation waiver
agreement for your signature that should be signed and returned to me.










Acknowledge: /s/ Greg C. Smith    


Date:  February 16, 2006   




